Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 2-4, 9-11 and 16-18 have been cancelled.
4. No claim has been amended. 
5. Claims 1, 5-8, 12-15 and 19-20 are re-numbered as claims 1- 11 are pending. 
            Allowable Subject Matter
6. Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed  for reasons argued by applicant in pages 7-10 of the Remarks, filed on January 12, 2022, and dependent claims 5-7, 12-14  and 19-20  depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Hedman (US pat. No 20130336330) prior art of record teaches generating a service flow policy, comprising: identifying a downlink data packet that poses a security threat including: 
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 15:  
receiving the downlink data packet, and identifying that the downlink data packet poses a security threat 
in response to it being determined that there is no port for listening to the downlink data packet on the terminal device, and generating the service flow policy based on the identified downlink data packet; and sending the service flow policy to a routing device, wherein the service flow policy is used to instruct the routing device to perform data packet filtering on a downlink data packet according to the service flow policy. 
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAN, US20200404538, title “High bandwidth low latency cellular traffic awareness.”
ZHU, US20210014722,title “Communication Method and Apparatus”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 1/31/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438